Citation Nr: 0729349	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  02-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right great toe 
pain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial disability rating in excess of 
20 percent for osteochondritis dissecans of the left ankle.

4.  Entitlement to an initial disability rating in excess of 
10 percent for osteochondritis dissecans of the right ankle 
prior to August 25, 2005, and in excess of 20 percent after 
August 25, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to May 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, granted service connection 
for osteochondritis dissecans of the left ankle at a 0 
percent disability rating, granted service connection for 
osteochondritis dissecans of the right ankle at a 0 percent 
disability rating, denied service connection for great right 
toe pain, and denied service connection for headaches.  The 
case was subsequently transferred to the RO in Philadelphia, 
Pennsylvania.  

A March 2004 rating decision granted an increased 20 percent 
rating for the veteran's osteochondritis dissecans of the 
left ankle and increased the evaluation of his 
osteochondritis dissecans of the right ankle to 10 percent.  
The increased ratings were assigned as effective from the 
date following the veteran's discharge from active service of 
May 18, 2001.  A June 2006 rating decision increased the 
evaluation for osteochondritis dissecans of the right ankle 
to 20 percent.  The effective date for this award was August 
25, 2005.

The veteran testified before the undersigned at a 
videoconference hearing in May 2007.  A transcript of the 
hearing is of record.  The veteran subsequently submitted 
additional evidence in support of his claim, but waived 
agency of original jurisdiction of that evidence.

The issues of entitlement to service connection for right toe 
pain and headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested by X-ray evidence of mild arthritic changes with 
no more than marked limitation of motion; he is presently 
receiving the maximum schedular for limited ankle motion.  

2.  The veteran's service-connected right ankle disability 
prior to August 25, 2005, was manifested by X-ray evidence of 
minimal arthritic changes with no more than moderate 
limitation of motion, including as a result of pain and 
dysfunction.  

3.  The veteran's service-connected right ankle disability is 
currently manifested by X-ray evidence of mild arthritic 
changes with no more than marked limitation of motion; he is 
presently receiving the maximum schedular for limited ankle 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for osteochondritis dissecans of the left ankle have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for osteochondritis dissecans of the right 
ankle prior to August 25, 2005, and in excess of 20 percent 
after August 25, 2005, have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2002.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decisions in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Increased Rating Claims
Factual Background

Service medical records show that a May 1998 physical 
evaluation board report noted the veteran had a medical 
history of bilateral ankle pain following a soccer game.  It 
was also noted that a magnetic resonance imaging (MRI) scan 
showed osteochondritis dissecans lesions, bilaterally.  The 
examiner stated the ranges of motion of the ankles were 
within normal limits and that arthroscopic surgery had been 
declined.  An October 2000 separation examination revealed 
bilateral ankle pain and laxity secondary to osteochondritis 
dissecans.  Physical evaluation board correspondence dated in 
February 2001 noted symmetrical ankle examination findings.  
Active range of motion studies revealed plantar flexion to 50 
degrees, dorsiflexion to 20 degrees, subtalar eversion and 
inversion to 5 degrees, forefoot adduction to 20 degrees, and 
abduction to 10 degrees.  Mild crepitus with pain was noted 
during eversion.  It was also noted the veteran was unable to 
support weight on his heels while standing during 
dorsiflexion and was unable to tip toe walk.  

Records show that in April 2001, prior to his separate from 
active service, the veteran underwent a VA examination and 
complained of bilateral ankle pain.  Range of motion studies 
of the ankles noted dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 40 degrees.  There was no evidence 
of swelling or deformity to either ankle.  Physical 
examination revealed no abnormality nor any localized 
tenderness.  The examiner stated, in essence, that there was 
a normal evaluation of the ankles and that he could not 
ascribe any physical diagnosis or identify any physical 
impairment to the reported symptoms.  

VA treatment records dated in March 2004 noted the veteran 
had a history of osteochondritis dissecans in the ankles.  
Range of motion studies revealed plantar flexion from 0 to 25 
degrees and dorsiflexion from 0 to 25 degrees.  The diagnosis 
was osteochondritis dissecans, left greater than right.  It 
was noted there was evidence suggestive a moderate degree of 
reduction of endurance in the left ankle and a mild degree of 
reduction of endurance in the right ankle.  X-ray examination 
in September 2004 revealed minimal degenerative changes in 
the bilateral ankles.

At his VA examination on August 25, 2005, the veteran 
complained of constant and sharp bilateral ankle pain with 
stiffness, instability, and intermittent right ankle 
swelling.  He stated he used an ankle brace and took Tylenol 
as needed.  He reported he had recently lost employment at a 
retail store because he was unable to stand for prolonged 
periods of time.  

The examiner noted there was no evidence of swelling, 
atrophy, weakness, or redness.  The veteran was able to walk 
for 100 meters without a cane and could stand for 15 minutes.  
Right ankle range of motion studies revealed active 
dorsiflexion to 10 degrees with pain and plantar flexion to 
35 degrees with pain.  Passive dorsiflexion was to 15 degrees 
with pain and plantar flexion to 44 degrees with pain.  After 
repetitive motion dorsiflexion was to 12 degrees and plantar 
flexion to 40 degrees with pain.  The examiner concluded that 
there was no decrease in right ankle range of motion after 
repetitive motion.  There was no varus or valgus angulation.  
Left ankle range of motion studies revealed active 
dorsiflexion to 10 degrees with pain and plantar flexion to 
42 degrees with little pain.  Passive dorsiflexion was to 12 
degrees with pain and plantar flexion was to 40 degrees with 
pain.  After repetitive motion dorsiflexion was to 11 degrees 
and plantar flexion was to 40 degrees with pain.  The 
examiner concluded, in essence, that there was no decrease in 
range of motion after repetitive motion.  

The examiner noted X-rays revealed a normal left ankle study 
and that the right ankle findings were most likely suggestive 
of a large os subtibulare rather than an old chip fracture.  
The diagnoses included bilateral ankle sprain with moderate 
functional disability.

On VA examination in November 2006 the veteran reported 
worsening ankle pain described as throbbing, intermittent, 
and severe.  He also reported severe ankle stiffness, with 
flare ups where his ankles got very stiff, and a sensation of 
instability.  The veteran stated that the previous week after 
working ten hours standing in a printing press he had been 
unable to walk.  He stated he recently quit his job because 
standing aggravated his ankle disorder.  His estimated range 
of motion during flare-ups was 25 percent of regular range of 
motion.  

An examination of the right ankle revealed painless 
dorsiflexion from 0 to 10 degrees with painful motion to 16 
degrees.  Plantar flexion was from 0 to 16 degrees.  After 
repetitive motion, dorsiflexion was from 0 to 11 degrees and 
the veteran had painless plantar flexion from 0 to 16 degrees 
with painful motion to 25 degrees.  There was no objective 
evidence of instability of the right ankle and no evidence of 
valgus or varus angulation of the os calcis in relationship 
to the long axis of the tibia.  X-rays showed minimal 
arthritic change, but no acute bony abnormality.  There was 
an apparent accessory ossicle adjacent to the talus medially.  
The diagnosis was a right ankle sprain with minimal arthritic 
changes.

For the left ankle, range of motion studies revealed 
dorsiflexion from 0 to 9 degrees, with pain throughout the 
motions, and plantar flexion from 0 to 28 degrees.  After 
repetitive use, dorsiflexion was from 0 to 7 degrees and 
plantar flexion was from 0 to 17 degrees.  There was no 
subjective evidence of instability of the left ankle and no 
evidence of valgus or varus angulation of the os calcis in 
relationship to the long axis of the tibia.  X-rays were 
normal except for minimal talar spurring.  The diagnosis was 
a left ankle sprain with minimal talar spurring.  The 
examiner concluded that there was no significant radiological 
evidence of arthritis in either the right or left ankle, but 
that it was as likely than not that mild arthritic changes in 
the ankles were secondary to his service-connected 
osteochondritis dissecans.

In a January 2007 statement K.K. stated she had known the 
veteran for over four years and that he had always complained 
of ankle pain.  She recalled having seen him experience 
episodes of severe pain and that he had nearly fallen over 
while standing because of excruciating pain.  She stated he 
left several jobs because he was unable to stand for eight to 
twelve hours a day and that there had been many times when he 
had refused her invitations to go for walks because of his 
expectations of ankle pain. 

At his May 2007 hearing, the veteran stated that his ankles 
did not allow him to do the normal things that he should be 
able to do at his age.  He stated that he wore braces and 
bandages on his ankles.  He also reported that he experienced 
daily episodes of ankle numbness with a locking or freezing 
of the ankle joints.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held, however, that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2005).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has held that there is no basis for an 
increased rating under the provision for 38 C.F.R. §§ 4.40, 
4.45 or 4.59, when a veteran was receiving the maximum 
schedular rating for limitation of motion.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Left Ankle Disability

Based upon the evidence of record, the Board finds the 
veteran's service-connected left ankle disability is 
manifested by X-ray evidence of mild arthritic changes with 
no more than marked limitation of motion.  Records show he is 
presently receiving the maximum schedular for limited ankle 
motion.  There is no evidence of ankylosis or malunion of the 
os calcis or astralgus.  The Board finds the evidence 
demonstrates higher alternative or separate schedular ratings 
are not warranted for the veteran's left ankle disability.  
Therefore, the claim for an evaluation in excess of 20 
percent must be denied.

The Board further finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran's service-
connected disorder is adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  While the veteran's ankle 
disabilities may well interfere with jobs requiring he stand 
for prolonged periods, the Board finds the overall evidence 
of record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Right Ankle Disability

Based upon the evidence of record, the Board finds the 
veteran's service-connected right ankle disability prior to 
August 25, 2005, was manifested by X-ray evidence of minimal 
arthritic changes with no more than moderate limitation of 
motion, including as a result of pain and dysfunction.  The 
medical evidence includes physical evaluation board findings 
in February 2001 noting bilateral plantar flexion to 50 
degrees and dorsiflexion to 20 degrees.  There was evidence 
of mild crepitus with pain during eversion and the examiner 
noted the veteran was unable to support weight on his heels 
while standing during dorsiflexion.  He was also unable to 
tip toe walk.  On VA examination in April 2001, however, 
range of motion studies revealed dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 40 degrees with no 
evidence of swelling, deformity, abnormality, or localized 
tenderness to either ankle.  Range of motion studies in March 
2004 revealed plantar flexion from 0 to 25 degrees and 
dorsiflexion from 0 to 25 degrees.  The examiner at that time 
noted the findings were suggestive of only a mild degree of 
reduction of endurance in the right ankle.  X-ray examination 
in September 2004 revealed minimal degenerative changes in 
the bilateral ankles.  Overall, the Board finds the evidence 
demonstrates no more than moderate limitation of right ankle 
motion prior to August 25, 2005.  

The Board also finds the veteran's service-connected right 
ankle disability is currently manifested by X-ray evidence of 
mild arthritic changes with no more than marked limitation of 
motion.  Records show he is presently receiving the maximum 
schedular for limited motion of his right ankle disability.  
There is no evidence of ankylosis or malunion of the os 
calcis or astralgus and the Board finds no evidence to 
warrant any higher alternative or separate schedular ratings 
for the veteran's right ankle disability.  Therefore, the 
claim for an evaluation in excess of 20 percent after August 
25, 2005, must be denied.  There is no probative evidence of 
any unusual or exceptional circumstances as to warrant 
referral for an extraschedular rating.  The preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for osteochondritis dissecans of the left ankle is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for osteochondritis dissecans of the right ankle 
prior to August 25, 2005, and in excess of 20 percent after 
August 25, 2005, is denied.




REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in January 
2002.  During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  It was further noted 
that regarding the disability-rating element, in order to 
comply with section 5103(a), VA must notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
remaining claims are provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records dated in November 2000 
show the veteran reported that he could not walk for a 
prolonged period of time and that he had experienced pain in 
his feet since August 1999.  On VA examination in April 2001 
prior to his discharge from active service he complained of 
bilateral great toe pain that had bothered him for 
approximately one year.  On examination, the veteran's toes 
were normal.  He had normal flexion of the toes bilaterally.  
There was no evidence of gouty arthritis.  The examiner, in 
essence, concluded that he could not provide a diagnosis.  A 
March 2004 VA examination report, however, noted the veteran 
had a history of pain as a result of the sesamoid bones of 
his great toes.  The examiner stated there were no other 
significant toe problems, but provided no opinion as 
etiology.  

As to the issue of entitlement to service connection for 
headaches, the Board notes that service medical records are 
negative for complaint, diagnosis, or treatment for 
headaches.  The veteran, however, underwent VA examination in 
April 2001 prior to his discharge from active service and 
complained of headaches.  No pertinent diagnosis was 
provided.  VA treatment records dated in June 2002 show he 
complained of headaches that were temporal in location and 
which responded to over-the-counter migraine medication.  He 
denied any current headache and denied any precipitation with 
ethanol, caffeine, chocolate, or fish.  He also denied having 
experienced any aura, photophobia, or neck pain.  Records 
dated in September 2004 show he complained of chronic 
recurrent headaches without visual changes and that he stated 
that his headaches were worse with motion of the neck.  The 
physician noted that the veteran was expressing symptoms in 
random fashion with multiple somatic complaints.  A November 
2005 neurology consultation report noted complaints of 
chronic neck pain and headaches.  The veteran reported having 
chronic neck problems since 2004 and headaches since 1998.  
The diagnosis was multiple vague aches and pains including 
neck pain and stiffness and chronic intermittent migraine-
type headaches.  No opinion as to etiology was provided.  In 
light of the inconsistent medical evidence of record, the 
Board finds additional medical development is required prior 
to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has present right great 
toe or headache disabilities as a result 
of an injury or disease onset or 
aggravated during active service.  The 
examiner should reconcile any opinion 
provided with the veteran's reported 
medical history at his April 2001 VA 
examination. 

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


